Milton Solomon, M.
The defendant is charged with violation of subdivision 8 of section 1 of the New York Port Authority Traffic Rules (L. 1951, ch. 206), in that he did park or stand a vehicle in a metered parking space at a time when the parking meter, number 73, displayed a sign or signal showing violation. The defendant raised questions of law and also questions the constitutionality of the section and law involved. A number of exhibits are in evidence; number of resolutions adopted by the Port of New York Authority and testimony was taken, from the officer who served the summons and placed it on the defendant’s automobile.
The court finds as a matter of law that the metered parking space in question is an air terminal highway within the meaning of the section. The court also finds as a matter of law that the Port of New York Authority has the right to install parking meters and collect specified fees for limited parking. The court further finds that the charge and limited parking are not unreasonable or excessive.
Under section 130 of the New York City Criminal Courts Act, specifying the power of the city magistrate, under subdivision n, this court is clothed with the authority to hear and determine a case of this kind. That section reads as follows: “ Any violation, within the city of New York, of an order, rule or regulation of the Port of New York Authority, which is punishable as an offense triable in a magistrate’s court.” Under section 102-a of the New York City Criminal Courts Act, city magistrates have exclusive jurisdiction to hear and determine any complaint alleging the violation of any provision of law, rule or regulation relating to vehicular or pedestrian traffic. I think it is on page 14 of the Rules and Regulations of the Port of New York Authority where prescribed penalties and punishment appear, and under that section it refers, as I recall it, to the same penalties as would be involved if it were committed in a municipality on any of the streets or highways.
However, in view of the fact that in the court’s opinion, the defendant here did act in good faith in questioning the constitutionality of the law involved as well as the law itself, the sentence of the court is, suspended sentence.